Opinion issued January 19, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-01128-CR
———————————
In re Eusebio Torres, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator Eusebio Torres has petitioned
this Court for a writ of mandamus, complaining that the Harris County District
Clerk refuses to provide him with copies of the evidence presented in the
underlying case.[1]  
This
Court’s mandamus jurisdiction is governed by the Texas Government Code.  Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: 
(1) writs necessary to enforce the jurisdiction of the courts of appeals
and (2) writs against specified district or county court judges in the court of
appeals’ districts.  See Tex. Gov’t Code Ann.
§ 22.221(a), (b) (West 2004).  We have no
jurisdiction to issue a writ of mandamus against a district clerk unless
necessary to enforce our jurisdiction.  See In re Washington, 7 S.W.3d 181, 182
(Tex. App.—Houston [1st Dist.] 1991, orig. proceeding).  Because relator’s petition does not raise any
threat to our jurisdiction, we dismiss the petition for want of jurisdiction.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Higley and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          Relator has identified the
underlying case as State v. Torres,
No. 12720700, in the 248th District Court of Harris County, Texas, the
Honorable Joan Campbell presiding.